Appeal by the *661defendant from a judgment of the County Court, Orange County (Pano Z. Patsalos, J.), rendered October 13, 1994, convicting him of driving while intoxicated, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of driving while intoxicated beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Miller, Ritter and Pizzuto, JJ., concur.